MODIFY and AFFIRM; and Opinion Filed January 12, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00427-CR

                     NATHANIEL DEMETRIUS GORDON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-51806-P

                             MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                  Opinion by Justice Brown

       Nathaniel Demetrius Gordon appeals following his conviction for theft. In a single issue,

appellant contends the trial court’s judgment should be modified to show he was convicted of a

third-degree felony and there were no plea bargain terms. We modify the trial court’s judgment

and affirm as modified.

       Appellant waived a jury and pleaded guilty to theft of property valued at less than $1,500

and with two prior theft convictions, a state-jail felony offense. See TEX. PENAL CODE ANN.

§ 31.03(a), (e)(4)(D) (West Supp. 2014). Appellant also pleaded true to two enhancement

paragraphs that alleged prior state-jail felony convictions for “possession of a controlled

substance” and “forgery financial instrument.”       The enhancement paragraphs elevated the
punishment range to that of a third-degree felony. See id. § 12.425(a).        At the plea hearing,

appellant testified he rejected the prosecutor’s offer of two years’ imprisonment because he

hoped to receive probation and treatment for his bipolar disorder. After finding appellant guilty

and the enhancement paragraphs true, the trial court sentenced appellant to ten years in prison.

       Appellant contends the trial court’s judgment should be modified to show the degree of

the offense for which he was convicted is a third-degree felony. Appellant also argues the trial

court’s judgment should be modified to show there were no plea bargain terms. The State

responds that the trial court’s judgment is correct and should not be modified. We agree with the

State with respect to the degree of the offense.

       Although appellant’s punishment was subject to a third-degree felony range due to the

enhancement paragraphs, the theft offense for which he was convicted is a state-jail felony. The

judgment correctly recites the degree of the offense is a state-jail felony.

       The judgment does, however, incorrectly state the terms of plea bargain as “10 years

penitentiary.” We sustain appellant’s issue as to the terms of plea bargain. We modify the

judgment to show there were no plea bargain terms. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.



                                                         _/Ada Brown/______________________
                                                         ADA BROWN
                                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140427F.U05


                                                   -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


NATHANIEL DEMETRIUS GORDON,                        Appeal from the 203rd Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F14-51806-P).
No. 05-14-00427-CR        V.                       Opinion delivered by Justice Brown,
                                                   Justices Lang and Whitehill participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered January 12, 2015.




                                             -3-